Citation Nr: 1539645	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  14-02 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1991 in the U.S. Army and from March 2003 to June 2003 in the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDING OF FACT

The evidence shows the Veteran's low back disability had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine degenerative changes have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a low back disability, which represents a complete grant of the benefit sought.  Therefore, no discussion of VA's duties to notify and assist is necessary. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a low back disability.  The record reflects an October 2010 VA examination report containing a diagnosis of chronic lumbar spine strain with degenerative changes.  Thus, the Veteran has a current low back disability.

The Veteran's spine was noted as normal at enlistment in December 1977.  The service treatment records document the occurrence of low back injury and treatment on five different occasions while the Veteran was in service: January 1982, March 1984, August 1987, August 1989, and another date (date illegible).  The January 1982 record indicates the Veteran sought treatment for low back pain and pain radiating down the legs.  The March 1984 record indicates the Veteran reported back pain radiating down his leg and pain on palpitation in the L-5 region; the Veteran denied any trauma to the complaint area at the time.  The August 1987 record indicates that the Veteran was treated for a low back sprain with pain radiating down his leg and no reported trauma.  A military physician diagnosed the Veteran with a lumbar strain in August 1989 which developed after bending over to clean a bathtub.  On another occasion (date illegible), the Veteran was treated for low back pain after a lifting injury.  The Veteran again reported pain radiating down his legs; he was diagnosed with a mild lower back sprain.  Service treatment records also include August 1987 X-rays of the Veteran's lower back showing partial lumbarization of the right side of S1, narrowing in the disc space on the left side of the L5-S1 level, and left convex scoliosis starting at that point.  Records show that the Veteran waived a separation exam in July 1991.  

The Veteran has submitted two statements regarding his lower back pain; in both statements, dated April 2010 and June 2010, he maintains that his lower back problem had its onset in the Army.  The Board finds the Veteran's statements competent and credible.

The Veteran was afforded a VA examination in October 2010.  The VA examiner diagnosed the Veteran as having chronic lumbar spine strain with degenerative changes.  The examiner opined that such disability is less likely as not related to his military service, and more likely due to the post-service on the job injuries.  However, the Board finds this opinion inadequate, because the examiner did not address and reconcile the opinion with the Veteran's multiple low back complaints and treatments during service, his competent reports of low back pain since service separation, or his back condition prior to the 2000 civilian work injury.  

In addition to failing to discuss all pertinent facts, the examiner also did not provide a rationale for the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) ("[An adequate] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

By contrast, the 1987 X-rays of the Veteran's spine, taken during service, are highly probative.  Those contemporaneous X-rays document three issues with the Veteran's spine, most notably narrowing of the disc space on the left side of the L5-S1 level.  These X-rays show the onset of the Veteran's low back degenerative changes in service.  In addition, the pattern of the Veteran's injuries and back complaints has consistently continued since service.  While post-service related injuries may have contributed to the Veteran's current condition, they do not detract from the fact that this condition had its onset in service.

In summary, the record reflects a current diagnosis of a low back disability, and the Veteran's service treatment records document multiple treatments of the Veteran's back in service.  The Board finds the Veteran's written statements and reported symptoms in and since service to be credible.  Moreover, the 1987 X-rays in service confirm the onset of the Veteran's currently diagnosed degenerative changes.  As such, the Board finds a nexus between the Veteran's current disability and his in-service injuries; therefore, service connection for this disability is warranted.


ORDER

Service connection for lumbar spine degenerative changes is granted. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


